                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
 ZACHARY VASQUEZ,                                  §
           Plaintiff                               §
                                                   §
     v.                                            §             Case No. 1:19-CV-405-SH
                                                   §
 DIANE HALL,
                                                   §
            Defendant
                                                   §

                                              ORDER

   Before the Court is the Parties’ Agreed Stipulation of Dismissal (Dkt. 63), filed July 13, 2021.

Plaintiff has agreed to dismiss all of his causes of action against Defendant with prejudice, pursuant

to Federal Rule of Civil Procedure 41(a). Accordingly, the Court GRANTS the Agreed Stipulation

of Dismissal (Dkt. 63) and will enter a Final Judgment in a separate order.

   SIGNED on July 15, 2021.


                                           SUSAN HIGHTOWER
                                           UNITED STATES MAGISTRATE JUDGE
